1 Reported in 231 N.W. 617.
Respondent challenges our jurisdiction. The appeal purports to be from a judgment awarding plaintiff restitution in a forcible entry and unlawful detainer action in the municipal court of Minneapolis. Neither the printed record nor the original files show a judgment. Indeed, the latter bear evidence that no judgment has as yet been entered. It is true, the notice of appeal is also from the order directing a verdict for plaintiff, from the order denying defendant's motion for a directed verdict, and from the order permitting plaintiff to open his case and introduce further testimony after the defendant rested; but none of such order is appealable.
Since there is no judgment here for review there is no choice but to dismiss the appeal. In case a judgment be entered and another appeal be taken, it is proper to call attention to the insufficiency of the assignments of error now before us to raise the questions on which defendant's right to a reversal depend.
The appeal is dismissed.
 *Page 1